16 N.Y.2d 909 (1965)
Chemical Bank New York Trust Company, Respondent,
v.
Staten Island Board of Jewish Education, Inc., et al., Appellants.
Court of Appeals of the State of New York.
Argued September 30, 1965.
Decided October 21, 1965.
Reuben E. Gross, in person, and Avery J. Gross for Reuben E. Gross and others, appellants.
Jerome Dienstag and David T. Gibbons for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed, with costs; no opinion.